Citation Nr: 0734129	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-37 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in West Haven, Connecticut



THE ISSUE

Entitlement to reimbursement for claimed unauthorized medical 
expenses incurred between 1998 and 2001.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESSES AT HEARINGS ON APPEAL

The veteran and her parents



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from June 1976 to 
August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the VAMC.  

The veteran and her parents testified before the VAMC's 
hearing officer in August 2004, and in June 2005 they 
testified before the undersigned Veterans Law Judge in a 
hearing conducted at the Regional Office (RO) in Hartford, 
Connecticut.  

In June 2006 the Board remanded this issue to the VAMC for 
further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is service connected for the residuals of 
lumbar fusion for herniated discs.  

3.  During the period April 1998 to February 2001 the veteran 
purchased pain medication for her service-connected back 
disorder from non-VA pharmaceutical providers, because the 
specific pain medication she preferred was not available 
through VA.  

4.  VA did not prescribe the medications purchased by the 
veteran or otherwise authorize the veteran to procure those 
medications from non-VA providers.  

5.  The medications purchased by the veteran during the 
period on review were not for treatment of an immediate 
medical emergency.  

6.  The veteran chose to procure her medications through 
private sources in preference to available VA facilities.  



CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred between 1998 and 2001 are not met.  
38 U.S.C.A. §§ 1701, 1725, 1728 (2002 & Supp. 2007); 
38 C.F.R. §§ 17.120, 17.121, 17.130, 17.1002 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

There is no indication in VCAA that Congress intended the Act 
to revise the unique and specific third-party claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  

The VAMC notified the veteran of the VCAA's duties to notify 
and assist in May 2004 with the Statement of the Case (SOC).  
The VAMC sent the veteran another VCAA notice letter in July 
2006, and sent the veteran the full text of 38 C.F.R. 
§ 17.102 along with the October 2006 Supplemental SOC (SSOC).

The veteran has been afforded hearings before the VAMC's Fee 
Basis Review Board in August 2004 and before the Board in 
June 2005, during which the veteran, the veteran's witnesses, 
and the veteran's representative presented oral argument in 
support of the veteran's claim.  

The veteran has been afforded adequate process under 
38 U.S.C.A. § 7105 in regard to her appeal, and all relevant 
medical records have been obtained.  

For the reasons set forth hereinabove, no further 
notification or assistance is necessary, and the veteran is 
not prejudiced by adjudication of her claim at this time.  


II.  Analysis

The veteran seeks reimbursement from VA for medication that 
she purchased from private (non-VA) sources from 1998 to 2001 
for treatment of pain associated with the service-connected 
back disability.  VA denied reimbursement because the 
purchases were not pre-authorized by VA.  

In support of her claim, the veteran has presented cancelled 
checks and pharmacy charge statements dating from April 1998 
through February 2001.  

VA may pay or reimburse veterans entitled to VA hospital care 
or medical service for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA, where (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care of 
services were rendered to a veteran in need thereof for a 
service-connected disability or for any disability of a 
veteran having a total disability permanent in nature from a 
service-connected disability; and, (3) where VA or other 
Federal facilities were not feasibly available and an attempt 
to use them beforehand would have not have been reasonable, 
sound, wise or practical.  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  

All three of the above conditions enumerated by 38 C.F.R. 
§ 17.120 must be satisfied before payment may be authorized.  
Hayes v. Brown, 6 Vet. App. 66, 68 (1993); see also Zimick v. 
West, 11 Vet. App. 45, 49 (1998).  

The veteran is shown to have service connection for a low 
back disability (lumbar fusion L3 to S1 for herniated discs 
and revision to L1 to S1) rated as 60 percent disabling 
during the period in question.  She also has been assigned a 
total compensation rating basis on for individual 
unemployability since October 1995.  The treatment claimed by 
the veteran accordingly does involve her service-connected 
disability.  38 C.F.R. § 17.120(a)(1).  

However, the Board finds that the veteran is not entitled to 
reimbursement under the provisions of  38 U.S.C.A. § 1728 
because as noted hereinbelow the evidence does not show that 
the medications she purchased were in response to an 
emergency situation of such nature that delay would have been 
hazardous to life or health.  

38 U.S.C.A. § 1728, as implemented by 38 C.F.R. § 17.120, 
simply defines "emergency" as a situation of such nature 
that delay would be hazardous to life or health; there is no 
provision for the patient's personal opinion as to whether 
there was an actual hazard.  As noted hereinbelow, the 
medical evidence on file states that the veteran's situation 
was not a medical "emergency."  

Specifically, the VAMC Chief of Staff, a physician, reviewed 
the veteran's file and issued a medical opinion stating that 
the services sought by the veteran from non-VA providers were 
not emergency services.  The findings of a physician are 
medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

Absent competent evidence to establish a medical emergency, 
all three conditions of 38 U.S.C.A. § 1728 have not been met.  

The veteran's representative argued during the hearings that 
the veteran had been denied due process because she had not 
been advised how to obtain authorization for her medication 
of choice.  

The representative added that reimbursement was appropriate 
because the veteran's situation was an "emergency" as 
defined in statutes and controlling regulations.  

The veteran and her parents testified that she was previously 
on a pain medication prescribed by a non-VA physician 
(oxycontin) that had been effective.  When her private 
medical insurance ran out, she transitioned to the VA system 
and was informed that VA did not distribute oxycontin.  

VA offered her an alternative regimen (oxycodone), but that 
medication had not been effective when she tried it 
previously.  She therefore continued to procure the oxycontin 
at her own expense until VA began to distribute oxycontin.  

The veteran testified that at the time she was made to feel 
by VA that she was a drug abuser and that her pain problem 
was mental rather than physical.  She also testified that she 
was never told by VA of any process whereby she could procure 
oxycontin at VA expense.  

As noted, the veteran is not qualified for reimbursement 
under 38 U.S.C.A. § 1728 because her treatment was not for an 
"emergency" as defined by that statute or its implementing 
regulation.  

However, where a veteran is not qualified for reimbursement 
under 38 U.S.C.A. § 1728, VA may reimburse a veteran for 
emergency treatment under 38 U.S.C.A. § 1725 as implemented 
by 38 C.F.R. § 1002.  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177, § 111(a), 
Nov. 30, 1999 (Millennium Bill Act).  

Accordingly, even if the veteran is found to be entitled to 
reimbursement under the Millennium Bill Act, the only charges 
eligible for such reimbursement would be those charges after 
the date the new law was enacted.

Under the Millennium Bill Act, "emergency treatment" means 
medical services furnished when (a) VA or Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (b) when such care or 
services are rendered in such an emergency of such nature 
that a prudent layperson would reasonably expect that delay 
in seeking immediate medical attention would be hazardous to 
life or health; and (c) until such time as the veteran can be 
transferred to a VA or other Federal facility.  38 U.S.C.A. 
§ 1725 (emphasis added).

However, the payment for emergency services under the 
Millennium Bill Act may be made only if all of the following 
are met: 

(a)  The emergency services are provided by a hospital 
emergency department or similar facility held out as 
providing emergency care to the public; 

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity, including severe 
pain, that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the  health of the individual in serious jeopardy, serious 
impairment of bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not 
reasonably available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson;

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency medical treatment was 
furnished, the veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C.A. chapter 17 within the 24-month period preceding 
the furnishing of such treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h)  (For workplace injuries not applicable in this case);

(i)  The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728. 

See 38 C.F.R. § 17.1002 (emphasis added).

The Board has carefully reviewed the veteran's arguments as 
well as the provisions of the Millennium Bill Act, and finds 
nothing in the latter that justifies payment of this 
veteran's unauthorized prescription medication expenses.  

While the veteran arguably feared that her health was at risk 
if she did not obtain oxycontin (versus the oxycodone offered 
by VA), she seeks reimbursement for buying oxycontin over the 
six-month period that the drug was not available through VA 
resources.  A six-month period is clearly not the "immediate 
medical attention" specified as a medical emergency 
appropriate for reimbursement under the Millennium Bill Act.  

Further, there is no evidence that the prescription oxycontin 
was obtained from a provider of emergency services, as 
required by the Millennium Bill Act, versus a pharmacy or 
other non-emergency provider.  In fact, the veteran's checks 
and charge slips appear to be exclusively to non-emergency 
vendors.  

Finally, there is no evidence that the veteran was 
"unstable" as defined in the Millennium Bill Act at the 
time the prescription oxycontin was obtained.  

The Board notes that in fact VA medical services were 
available during the period in question, but the veteran did 
not agree with the treatment, including the medications, that 
she was offered by VA.  She therefore chose to go outside VA 
for her medications.  

However, no reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities.  See 38 C.F.R. § 17.130.  

The Board has considered the representative's arguments that 
the veteran was disadvantaged by VA allegedly failing to 
inform her how she could obtain pre-authorization for 
oxycontin.  The Board disagrees, for the reasons cited 
hereinbelow.  

First, the Board is aware of no way that the veteran could 
have actually obtained oxycontin during the period in 
question.  VA may dispense medication prescribed by non-VA 
physicians under certain circumstances, but one of the 
conditions is that the medication must be included in VA's 
National Formulary, unless VA determines that a non-Formulary 
medication is medically necessary.  See 38 C.F.R. § 17.96(f).  

The evidence shows that the medication desired and bought by 
the veteran - oxycontin - was not in the National Formulary 
at the time, and a VAMC physician's opinion states that the 
non-Formulary oxycontin was not medically necessary during 
the period.  There is accordingly no actual failure of 
notification and no prejudice to the veteran.  

Second, there is no evidence, and the veteran has not 
asserted, that VA ever promised to reimburse her for buying 
her medication of choice out-of-pocket; there is accordingly 
no indication of detrimental reliance on her part that would 
be arguable in equity.  

The Board is sympathetic to the veteran's situation.  
However, the Board is bound by law, and its decision is 
dictated by the relevant statutes and regulations.  Moreover, 
the Board is without authority to grant benefits simply 
because it might perceive such a grant to be equitable.  See 
38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury that has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

Accordingly, based on review of the evidence of record, the 
Board finds that the veteran's claim for reimbursement of 
unauthorized medical expenses must be denied.  





ORDER

Reimbursement of unauthorized medical expenses from 1998 to 
2001 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


